ERICK, J.
This is an application for a writ of habeas corpus to this court. A writ was duly issued directed to the sheriff of Salt Lake county requiring him to produce the person of Eimma Sahlberg and show cause, if any he has, why he detained her. From both the petition and return it appears that Emma Sahlberg was sentenced to imprisonment for thirty days by a judgment of the juvenile court of Salt Lake City, for a violation of the provisions of section 7, p. 186, e. 117, Laws Utah 1905. In view of the decision just rendered by tMs court in the case of Mill v. Brown, 88 Pac. 609, the judgment and sentence in this case are void and of no effect. In view of the reasons given in the case of Mill v. Brown, supra, it becomes unnecessary to restate them here. Section 7 *490of said chapter 117 was there held to be unconstitutional and void, and it follows, therefore, that any judgment or sentence based on said section cannot be given any force or effect.
The judgment and sentence of the juvenile court are therefore set aside and annulled, and the said Emma Sahlberg is discharged from the custody of the sheriff of Salt Lake county. Neither party to recover costs.
It is so ordered.
MeOAETY, C. J., and STEAUP, J., concur.